— Appeal by the defendant from three judgments of the County Court, Nassau County (Winick, J.), all rendered August 8, 1984, convicting him of burglary in the second degree (five counts) and criminal possession of stolen property in the first degree under indictment No. 57625, burglary in the second degree under indictment No. 57527, and burglary in the second degree under indictment No. 57895, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
As the defendant received the sentences for which he bargained, he may not now complain that they were excessive (see, People v Kazepis, 101 AD2d 816). We have considered the other contentions raised by the defendant and find them to be without merit. Gibbons, J. P., Eiber, Kunzeman and Kooper, JJ., concur.